Exhibit 10.3

 

FORM OF SIMON PROPERTY GROUP
SERIES 2013 LTIP UNIT AWARD AGREEMENT

 

This Series 2013 LTIP Unit Award Agreement (“Agreement”) made as of the date set
forth below among Simon Property Group, Inc., a Delaware corporation (the
“Company”), its subsidiary, Simon Property Group, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and the person identified below as the
grantee (the “Grantee”).

 

Recitals

 

A.                                    The Grantee is an employee of the Company
or one of its affiliates and provides services to the Partnership.

 

B.                                    The Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) approved
this award (this “Award”) pursuant to the Partnership’s 1998 Stock Incentive
Plan (as further amended, restated or supplemented from time to time hereafter,
the “Plan”) and the Eighth Amended and Restated Agreement of Limited Partnership
of the Partnership, as amended, restated and supplemented from time to time
hereafter (the “Partnership Agreement”), to provide officers of the Company or
its affiliates, including the Grantee, in connection with their employment, with
the incentive compensation described in this Agreement, and thereby provide
additional incentive for them to promote the progress and success of the
business of the Company and its affiliates, including the Partnership. This
Award was approved by the Committee pursuant to authority delegated to it by the
Board as set forth in the Plan and the Partnership Agreement to make grants of
LTIP Units (as defined in the Partnership Agreement).

 

C.                                    This Agreement evidences an award of a
series of LTIP Units that have been designated as the Series 2013 LTIP Units
pursuant to the Partnership Agreement and the Certificate of Designation of
Series 2013 LTIP Units of the Partnership (the “Certificate of Designation”).

 

D.                                    Effective as of the grant date specified
in Schedule A, the Committee has made an award to the Grantee of the number of
LTIP Units (the “Award LTIP Units”) set forth in Schedule A.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                                      Administration.  This Award shall be
administered by the Committee which has the powers and authority as set forth in
the Plan.  Should there be any conflict between the terms of this Agreement and
the Certificate of Designation, on the one hand, and the Plan and the
Partnership Agreement, on the other hand, the terms of this Agreement and the
Certificate of Designation shall prevail.

 

2.                                      Definitions.  Capitalized terms used
herein without definitions shall have the meanings given to those terms in the
Plan.  In addition, as used herein:

 

--------------------------------------------------------------------------------


 

“Absolute TSR Goal” means the goal for TSR on an absolute basis as set forth on
Exhibit A; provided however, such goal shall be modified as provided in
Section 4(d) in connection with a Change in Control.

 

“Annualized TSR Percentage” means the annualized equivalent of the TSR
Percentage.

 

“Award Date” means the date that the Award LTIP Units were granted as set forth
on Schedule A.

 

“Award LTIP Units” has the meaning set forth in the Recitals.

 

“Baseline Value” means $158.09, the per share closing price of the Common Stock
reported by The New York Stock Exchange for the last trading date preceding
January 1, 2013.  For purposes of the REIT Index and S&P Index measures used in
determining the attainment of each of the respective Relative TSR Goals, the
baseline value for each shall also be the ending value of the applicable index
as of the last day of the year prior to the Effective Date.

 

“Cause” shall have the meaning specified in the Grantee’s Employment Agreement
or, in the case the Grantee is not employed pursuant to an employment agreement
or is party to an Employment Agreement that does not define the term, “Cause”
shall mean any of the following acts by the Grantee: (i) embezzlement or
misappropriation of corporate funds, (ii) any acts resulting in a conviction
for, or plea of guilty or nolo contendere to, a charge of commission of a
felony, (iii) misconduct resulting in injury to the Company or any affiliate,
(iv) activities harmful to the reputation of the Company or any affiliate, (v) a
material violation of Company or affiliate operating guidelines or policies,
(vi) willful refusal to perform, or substantial disregard of, the duties
properly assigned to the Grantee, or (vi) a violation of any contractual,
statutory or common law duty of loyalty to the Company or any affiliate.

 

“Change of Control” means:

 

(i)                                     Any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any of its
subsidiaries, or the estate of Melvin Simon, Herbert Simon or David Simon (the
“Simons”), or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; provided
that for purposes of determining the “beneficial ownership” (as such term is
defined in Rule 13d-3 under the Exchange Act) of any “group” of which the Simons
or any of their affiliates or associates is a member (each such entity or
individual, a “Related Party”), there shall not be attributed to the beneficial
ownership of such group any shares beneficially owned by any Related Party;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors;

 

(iii)                               The consummation of a reorganization, merger
or consolidation in which the Company and/or the Partnership is a party, or of
the sale or other disposition of all or substantially all of the assets of the
Company and/or the Partnership (any such reorganization, merger, consolidation
or sale or other disposition of assets being referred to as a “Business
Combination”), in each case unless, following such Business Combination,
(A) more than sixty percent (60%) of the combined voting power of the then
outstanding voting securities of the surviving or acquiring corporation
resulting from the Business Combination entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination in substantially the same proportions as their beneficial
ownership, immediately prior to such Business Combination, of the Company’s
outstanding voting securities, (B) no person (excluding the Company, the Simons,
any employee benefit plan or related trust of the Company or such surviving or
acquiring corporation resulting from the Business Combination and any person
beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, twenty-five percent (25%) or more of the
Company’s outstanding voting securities) beneficially owns, directly or
indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of the surviving or acquiring corporation
resulting from the Business Combination entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors of the surviving or acquiring corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination; or

 

(iv)                              Approval by the stockholders of a complete
liquidation or dissolution of the Company and/or the Partnership.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share,
either currently existing or authorized hereafter.

 

3

--------------------------------------------------------------------------------


 

“Continuous Service” means the continuous service to the Company or any
subsidiary or affiliate, without interruption or termination, in any capacity of
employment. Continuous Service shall not be considered interrupted in the case
of:  (i) any approved leave of absence; (ii) transfers among the Company and any
subsidiary or affiliate in any capacity of employment; or (iii) any change in
status as long as the individual remains in the service of the Company and any
subsidiary or affiliate in any capacity of employment. An approved leave of
absence shall include sick leave (including, due to any mental or physical
disability whether or not such condition rises to the level of a Disability),
military leave, or any other authorized personal leave.  For purposes of
determining Continuous Service, service with the Company includes service,
following a Change of Control, with a surviving or successor entity (or its
parent entity) that agrees to continue, assume or replace this Award, as
contemplated by Section 4(d)(ii)(B).

 

“Designation” means the Certificate of Designation of Series 2013 LTIP Units of
the Partnership approved by the Company as the general partner of the
Partnership.

 

“Disability” means, with respect to the Grantee, a “permanent and total
disability” as defined in Section 22(e)(3) of the Code.

 

“Earned LTIP Units” means those Award LTIP Units that have been determined by
the Committee to have been earned on the Valuation Date based on the extent to
which the Absolute TSR Goal and the Relative TSR Goals have been achieved as set
forth in Section 3(c) or have otherwise been earned under Section 4.

 

“Effective Date” means the close of business on January 1, 2013.

 

“Employment Agreement” means, as of a particular date, any employment or similar
service agreement then in effect between the Grantee, on the one hand, and the
Company or one of its Subsidiaries, on the other hand, as amended or
supplemented through such date.

 

“Ending Common Stock Price” means, as of a particular date, the average of the
closing prices of the Common Stock reported by The New York Stock Exchange for
the twenty (20) consecutive trading days ending on (and including) such date;
provided, however, that if such date is the date upon which a Change of Control
occurs, the Ending Common Stock Price as of such date shall be equal to the fair
value, as determined by the Committee, of the total consideration paid or
payable in the transaction resulting in the Change of Control for one share of
Common Stock.  For purposes of determining whether the Absolute TSR Goals and
the Relative TSR Goals have been attained, an average of the closing
measurements published for the twenty (20) consecutive trading days ending on
(and including) Valuation Date shall be used for determining the ending REIT
Index and S&P Index measures.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Family Member” has the meaning set forth in Section 7.

 

“Good Reason” shall have the meaning specified in the Grantee’s Employment
Agreement, or, if the Grantee is not employed pursuant to an employment
agreement or is party to an Employment Agreement that does not define the term,
“Good Reason” shall mean any of the following events that occurs without the
Grantee’s prior consent:

 

4

--------------------------------------------------------------------------------


 

(i)                                     the Grantee experiences a material
diminution in title, employment duties, authority or responsibilities as
compared to the title, duties, authority and responsibilities as in effect
during the 90-day period immediately preceding the Change of Control;

 

(ii)                                  the Grantee experiences a material
diminution in compensation and benefits as compared to the compensation and
benefits as in effect during the 90-day period immediately preceding the Change
of Control, other than (A) a reduction in compensation which is applied to all
employees of the Company or affiliate in the same dollar amount or percentage,
or (B) a reduction or modification of any employee benefit program covering
substantially all of the employees of the Company or affiliate, which reduction
or modification generally applies to all employees covered under such program;
or

 

(iii)                               the Grantee is required to be based at any
office or location that is in excess of 50 miles from the principal location of
the Grantee’s work during the 90-day period immediately preceding the Change of
Control.

 

Before a resignation will constitute a resignation for Good Reason, the Grantee
must give the Company or applicable affiliate a notice of resignation within 30
calendar days of the occurrence of the event alleged to constitute Good Reason. 
The notice must set forth in reasonable detail the specific reason for the
resignation and the facts and circumstances claimed to provide a basis for
concluding that such resignation is for Good Reason.  Failure to provide such
notice within such 30-day period shall be conclusive proof that the Grantee does
not have Good Reason to terminate employment.  In addition, Good Reason shall
exist only if the Company or applicable affiliate fails to remedy the event or
events constituting Good Reason within 30 calendar days after receipt of the
notice of resignation.

 

“LTIP Units” means the Series 2013 LTIP Units issued pursuant to the
Designation.

 

“Partial Service/Performance Factor” means a factor carried out to the sixth
decimal to be used in calculating the Earned LTIP Units pursuant to
Section 4(b) in the event of a Qualified Termination, or pursuant to
Section 4(d) in the event of a Change of Control prior to the Valuation Date,
determined by dividing the number of calendar days that have elapsed since the
Effective Date to and including the date of the Grantee’s Qualified Termination
or a Change of Control, whichever is applicable, by 1,095.

 

“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Per Unit Purchase Price” has the meaning set forth in Section 5.

 

“Plan” has the meaning set forth in the Recitals.

 

5

--------------------------------------------------------------------------------


 

“Qualified Termination” has the meaning set forth in Section 4(b).

 

“REIT Index” means the MSCI REIT Total Return Index or any successor index.

 

“Relative TSR Goals” means the goals set for TSR on a relative basis as compared
to the REIT Index and the S&P Index as set forth on Exhibit A.

 

“S&P Index” means the Standard & Poors 500 Total Return Index (Symbol: SPXT) of
large capitalization U.S. stocks or any successor index.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Total Stockholder Return” or “TSR” means, with respect to a share of Common
Stock as of a particular date of determination, the sum of: (A) the difference,
positive or negative, between the Ending Common Stock Price as of such date and
the Baseline Value, plus (B) the total per-share dividends and other
distributions (excluding distributions described in Section 6) with respect to
the Common Stock declared between the Effective Date and such date of
determination and assuming contemporaneous reinvestment in Common Stock of all
such dividends and distributions, using as a re-investment price, the closing
price per share of the Common Stock as of the most recent ex-dividend date so
long as the “ex-dividend” date with respect thereto falls prior to such date of
determination.

 

“Transfer” has the meaning set forth in Section 7.

 

“TSR Percentage” means the TSR achieved with respect to a share of Common Stock
from the Effective Date to the Valuation Date determined by following quotient:
(A) the TSR divided by (B) the Baseline Value.

 

“Valuation Date” means December 31, 2015.

 

“Vested LTIP Units” means those Earned LTIP Units that have fully vested in
accordance with the time-based vesting conditions of Section 3(d) or have vested
on an accelerated basis under Section 4.

 

3.                                      Award.

 

(a)                                 The Grantee is granted as of the Award Date,
the number of Award LTIP Units set forth on Schedule A which are subject to
forfeiture provided in this Section 3 and Section 4.  It is a condition to the
effectiveness of this Award that the Grantee execute and deliver within ten
(10) business days from the Award Date a fully executed copy of this Agreement
and such other documents that the Company and/or the Partnership reasonably
request in order to comply with all applicable legal requirements, including,
without limitation, federal and state securities laws, and the Grantee pays the
Per Unit Purchase Price for each such Award LTIP Unit issued.

 

(b)                                 The Award LTIP Units are subject to
forfeiture during a maximum of a five-year period based on a combination of
(i) the extent to which the Absolute TSR Goal and the Relative TSR Goals are
achieved and (ii) the passage of five years or a shorter

 

6

--------------------------------------------------------------------------------


 

period in certain circumstances as provided herein in Section 4.  Award LTIP
Units may become Earned LTIP Units and Earned LTIP Units may become Vested LTIP
Units in the amounts and upon the conditions set forth in this Section 3 and in
Section 4, provided that, except as otherwise expressly set forth in this
Agreement with respect to a Qualified Termination or Change of Control, the
Continuous Service of the Grantee continues through and on each applicable
vesting date.

 

(c)                                  As soon as practicable following the
Valuation Date, but as of the Valuation Date, the Committee will determine:

 

(i)                                     the extent to which the Absolute TSR
Goal has been achieved;

 

(ii)                                  the extent to which the Relative TSR Goals
have been achieved;

 

(iii)                               using the payout matrix on Exhibit A, the
number of Earned LTIP Units to which the Grantee is entitled; and

 

(iv)                              the calculation of the Partial
Service/Performance Factor, if applicable to the Grantee.

 

If the number of Earned LTIP Units is smaller than the number of Award LTIP
Units, then the Grantee, as of the Valuation Date, shall forfeit a number of
Award LTIP Units equal to the difference without payment of any consideration by
the Partnership other than as provided in the last sentence of Section 5;
thereafter the term LTIP Units will refer only to the Earned LTIP Units and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units that were so forfeited.

 

(d)                                 The Earned LTIP Units shall become Vested
LTIP Units in the following amounts and at the following times, provided that
the Continuous Service of the Grantee continues through and on the applicable
vesting date or the accelerated vesting date provided in Section 4, as
applicable:

 

(i)                                     fifty percent (50%) of the Earned LTIP
Units shall become Vested LTIP Units on January 1, 2017; and

 

(ii)                                  fifty percent (50%) of the Earned LTIP
Units shall become Vested LTIP Units on January 1, 2018.

 

(e)                                  Except as otherwise provided under
Section 4, upon termination of Continuous Service before the applicable vesting
date, any Earned LTIP Units that have not become Vested LTIP Units pursuant to
Section 3(d) shall, without payment of any consideration to the Grantee other
than as provided in the last sentence of Section 5, automatically and without
notice be forfeited and be and become null and void, and neither the Grantee nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such Earned LTIP Units.

 

7

--------------------------------------------------------------------------------


 

4.                                      Termination of Grantee’s Employment;
Death and Disability; Change of Control.

 

(a)                                 If the Grantee’s Continuous Service
terminates prior to the final scheduled vesting date in Section 3(d), the
provisions of Sections 4(b) through Section 4(f) shall govern the treatment of
the Grantee’s Award LTIP Units exclusively, unless the Grantee’s Employment
Agreement contains provisions that expressly refer to this Section 4(a) and
provides that those provisions of the Employment Agreement shall instead govern
the treatment of the Grantee’s LTIP Units. In the event an entity of which the
Grantee is an employee ceases to be a subsidiary or affiliate of the Company,
such action shall be deemed to be a termination of employment of the Grantee for
purposes of this Agreement, unless the Grantee promptly thereafter becomes an
employee of the Company or any of its affiliates, provided that, the Committee
or the Board, in its sole and absolute discretion, may make provision in such
circumstances for lapse of forfeiture restrictions and/or accelerated vesting of
some or all of the Grantee’s Award LTIP Units and Earned LTIP Units that have
not previously been forfeited, effective immediately prior to such event. If a
Change of Control occurs, Section 4(d) shall govern the treatment of the
Grantee’s Award LTIP Units exclusively, notwithstanding the provisions of the
Plan.

 

(b)                                 In the event of termination of the Grantee’s
Continuous Service before the Valuation Date by Grantee’s death or Disability
(each a “Qualified Termination”), the Grantee will not forfeit the Award LTIP
Units upon such termination, but the following provisions of this
Section 4(b) shall modify the treatment of the Award LTIP Units:

 

(i)                                     the calculations provided in
Section 3(c) shall be performed as of the Valuation Date as if the Qualified
Termination had not occurred;

 

(ii)                                  the number of Earned LTIP Units calculated
pursuant to Section 3(c) shall be multiplied by the Partial Service/Performance
Factor (with the resulting number being rounded to the nearest whole LTIP Unit
or, in the case of 0.5 of a unit, up to the next whole unit), and such adjusted
number of LTIP Units shall be deemed the Grantee’s Earned LTIP Units for all
purposes under this Agreement; and

 

(iii)                               the Grantee’s Earned LTIP Units as adjusted
pursuant to Section 4(b)(ii) shall, as of the Valuation Date, become Vested LTIP
Units and shall no longer be subject to forfeiture pursuant to Section 3(e).

 

(c)                                  In the event of Qualified Termination after
the Valuation Date, all Earned LTIP Units that have not previously been
forfeited pursuant to the calculations set forth in Section 3(c) shall, as of
the date of such Qualified Termination, become Vested LTIP Units and no longer
be subject to forfeiture pursuant to Section 3(e); provided that,
notwithstanding that no Continuous Service requirement pursuant to
Section 3(d) will apply to the Grantee after the effective date of a Qualified
Termination after the Valuation Date, the Grantee will not have the right to
Transfer (as defined in Section 7) except by reason of the Grantee’s death or
request conversion of his or her Vested LTIP Units under the Designation until
such dates as of which his or her Earned LTIP Units

 

8

--------------------------------------------------------------------------------


 

would have become Vested LTIP Units pursuant to Section 3(d) absent a Qualified
Termination.

 

(d)                                 If a Change of Control occurs prior to the
final scheduled vesting date specified in Section 3(d), the provisions of this
Section 4(d) shall apply:

 

(i)                                     If the Change of Control occurs prior to
the Valuation Date, the calculation of the number of Earned LTIP Units as
provided in Section 3(c) shall be performed as of the date of the Change in
Control; provided however, the “Performance” percentages in the payout matrix in
Exhibit A relating to the Absolute TSR Goal shall be reduced for purposes of
this calculation by multiplying each such percentage by the Partial
Service/Performance Factor (with the resulting percentage being rounded to the
nearest tenth of a whole percentage point or, in the case of 0.05 of a whole
percentage point, up to the next tenth of a whole percentage point).  The number
of LTIP Units resulting from the calculation described in this paragraph shall
be deemed the Grantee’s Earned LTIP Units for all purposes under this Agreement,
and the balance of any Award LTIP Units shall be forfeited as of the date of the
Change of Control without payment of any consideration to Grantee other than as
provided in the last sentence of Section 5.

 

(ii)                                  If, within 24 months after a Change of
Control (A) described in clauses (i) or (ii) of the definition of Change of
Control or (B) described in clause (iii) of the definition of Change of Control
in connection with which the surviving or successor entity (or its parent
entity) agrees to continue, assume or replace this Award, the Grantee’s
Continuous Service terminates as the result of either an involuntary termination
for reasons other than Cause or a resignation for Good Reason, then to the
extent the Grantee’s Earned LTIP Units have not already become Vested LTIP
Units, such Earned LTIP Units shall become Vested LTIP Units as of the
termination of Continuous Service and shall no longer be subject to forfeiture
pursuant to Section 3(e).

 

(iii)                               If this Award is not continued, assumed or
replaced in connection with a Change of Control described in clause (iii) of the
definition of Change of Control as contemplated by Section 4(d)(ii)(B), then to
the extent the Grantee’s Earned LTIP Units have not already become Vested LTIP
Units, such Earned LTIP Units shall become Vested LTIP Units as of the date of
the Change of Control and shall no longer be subject to forfeiture pursuant to
Section 3(e).  Unless the Committee provides otherwise in connection with a
Change of Control described in clause (iv) of the definition of Change of
Control, the Grantee’s Earned LTIP Units (as calculated pursuant to
Section 4(d)(i) if the Change of Control occurs before the Valuation Date)
shall, to the extent they have not already become Vested LTIP Units, become
Vested LTIP Units immediately prior to the consummation of the liquidation,
dissolution or sale of assets and shall no longer be subject to forfeiture
pursuant to Section 3(e).

 

9

--------------------------------------------------------------------------------


 

(iv)                              For purposes of this Section 4(d), this Award
will be considered assumed or replaced if, in connection with the Change of
Control transaction, either (A) the contractual obligations represented by this
Award are expressly assumed by the surviving or successor entity (or its parent
entity) with appropriate adjustments to the number and type of securities
subject to this Award that preserves the economic or financial value of this
Award existing at the time the Change of Control occurs, or (B) the Grantee has
received a comparable LTIP Unit award that preserves the economic or financial
value of this Award existing at the time of the Change of Control transaction
and is subject to substantially similar terms and conditions as this Award.

 

(v)                                 Unless and until the Earned LTIP Units
become Vested LTIP Units pursuant to Section 4(d)(ii) or Section 4(d)(iii), the
Earned LTIP Units shall vest in accordance with Section 3(d).

 

(e)                                  Notwithstanding the foregoing, in the event
any payment to be made hereunder after giving effect to this Section 4 is
determined to constitute “nonqualified deferred compensation” subject to
Section 409A of the Code, then, to the extent the Grantee is a “specified
employee” under Section 409A of the Code subject to the six-month delay
thereunder, any such payments to be made during the six-month period commencing
on the Grantee’s “separation from service” (as defined in Section 409A of the
Code) shall be delayed until the expiration of such six-month period.

 

(f)                                   Unless the Grantee’s Employment Agreement
provides otherwise, in the event of a termination of the Grantee’s Continuous
Service other than a Qualified Termination or a termination described in
Section 4(d)(ii), all Award LTIP Units and Earned LTIP Units that have not
theretofore become Vested LTIP Units shall, without payment of any consideration
by the Partnership other than as provided in the last sentence of Section 5,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Award LTIP Units or Earned LTIP Units, provided, however, in
the event the termination of Grantee’s employment is due to Grantee’s retirement
after age 55, the Committee may determine, in its sole discretion, that all or
any portion of the Award LTIP Units or the Earned LTIP Units shall become Vested
LTIP Units, together with the terms and conditions upon which any such Award
LTIP Units or Earned LTIP Units shall become Vested LTIP Units.

 

5.                                      Payments by Award Recipients. The
Grantee shall have no rights with respect to this Agreement (and the Award
evidenced hereby) unless he or she shall have accepted this Agreement prior to
the close of business on the date described in Section 3(a) by (a) making a
contribution to the capital of the Partnership by certified or bank check, wire
transfer or other instrument acceptable to the Committee (as defined in the
Plan), of $0.25 (the “Per Unit Purchase Price”), multiplied by the number of
Award LTIP Units, (b) signing and delivering to the Partnership a copy of this
Agreement and (c) unless the Grantee is already a Limited Partner (as defined in
the Partnership Agreement), signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
as Exhibit B).

 

10

--------------------------------------------------------------------------------


 

The Per Unit Purchase Price paid by the Grantee shall be deemed a contribution
to the capital of the Partnership upon the terms and conditions set forth herein
and in the Partnership Agreement. Upon acceptance of this Agreement by the
Grantee, the Partnership Agreement shall be amended to reflect the issuance to
the Grantee of the LTIP Units so accepted. Thereupon, the Grantee shall have all
the rights of a Limited Partner of the Partnership with respect to the number of
Award LTIP Units, as set forth in the Designation and the Partnership Agreement,
subject, however, to the restrictions and conditions specified herein. Award
LTIP Units constitute and shall be treated for all purposes as the property of
the Grantee, subject to the terms of this Agreement and the Partnership
Agreement. In the event of the forfeiture of the Grantee’s Award LTIP Units
pursuant to this Agreement, the Partnership will pay the Grantee an amount equal
to the number of Award LTIP Units so forfeited multiplied by the lesser of the
Per Unit Purchase Price or the fair market value of an Award LTIP Unit on the
date of forfeiture as determined by the Committee.

 

6.                                      Distributions.

 

(a)                                 The holders of Award LTIP Units, Earned LTIP
Units and Vested LTIP Units (until and unless forfeited pursuant to
Section 3(e) or Section 4(g)), shall be entitled to receive the distributions to
the extent provided for in the Designation and the Partnership Agreement.

 

(b)                                 All distributions paid with respect to LTIP
Units shall be fully vested and non-forfeitable when paid.

 

7.                                      Restrictions on Transfer.

 

(a)                                 Except as otherwise permitted by the
Committee in its sole discretion, none of the Award LTIP Units, Earned LTIP
Units, Vested LTIP Units or Partnership Units into which Vested LTIP Units have
been converted shall be sold, assigned, transferred, pledged, hypothecated,
given away or in any other manner disposed or encumbered, whether voluntarily or
by operation of law (each such action a “Transfer”); provided that Earned LTIP
Units and Vested LTIP Units may be Transferred to the Grantee’s Family Members
(as defined below) by gift, bequest or domestic relations order; and provided
further that the transferee agrees in writing with the Company and the
Partnership to be bound by all the terms and conditions of this Agreement and
the Partnership Agreement and that subsequent transfers shall be prohibited
except those in accordance with this Section 7.  Additionally, all such
Transfers must be in compliance with all applicable securities laws (including,
without limitation, the Securities Act) and the applicable terms and conditions
of the Partnership Agreement. In connection with any such Transfer, the
Partnership may require the Grantee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act).  Any attempted Transfer not in accordance with the terms and conditions of
this Section 7 shall be null and void, and neither the Partnership nor the
Company shall reflect on its records any change in record ownership of any
Earned LTIP Units or Vested LTIP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer.  Except as provided in this Section 7, this

 

11

--------------------------------------------------------------------------------


 

Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

 

(b)                                 For purposes of this Agreement, “Family
Member” of a Grantee, means the Grantee’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which one
or more of these persons (or the Grantee) own more than 50 percent of the
beneficial interests, and a partnership or limited liability company in which
one or more of these persons (or the Grantee) own more than 50 percent of the
voting interests.

 

8.                                      Miscellaneous.

 

(a)                                 Amendments. This Agreement may be amended or
modified only with the consent of the Company and the Partnership acting through
the Committee; provided that any such amendment or modification which materially
adversely affects the rights of the Grantee hereunder must be consented to by
the Grantee to be effective as against him or her. Notwithstanding the
foregoing, this Agreement may be amended in writing signed only by the Company
and the Partnership to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder. This grant shall in no way affect the Grantee’s
participation or benefits under any other plan or benefit program maintained or
provided by the Company or the Partnership or any of their subsidiaries or
affiliates.

 

(b)                                 Clawback.  The Company has adopted an
“Executive Compensation Clawback Policy” (“Clawback Policy”) applicable to all
performance-based compensation paid or to be paid to the executive officers of
the Company.  Grantee hereby agrees that the series of Award LTIP Units which
are awarded under terms of this Agreement and which may become Earned LTIP Units
and Vested LTIP Units hereunder are and shall remain subject to the Clawback
Policy, as the same may be hereafter amended, modified or supplemented with the
approval of the Committee.  Further, Grantee agrees that should the Committee
determine that any Earned LTIP Units or Vested LTIP Units hereunder must be
forfeited by the Grantee pursuant to the Clawback Policy, Grantee shall tender
repayment or forfeiture of the Earned LTIP Units or Vested LTIP Units, as the
case may be, to the Company in amounts as may be determined from time-to-time by
the Committee, all in accordance with the Clawback Policy.

 

(c)                                  Incorporation of Plan and Designation;
Committee Determinations. The provisions of the Plan and the Designation are
hereby incorporated by reference as if set forth herein. The Committee will make
the determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications. In the event of a Change of
Control, the Committee will make such determinations within a period of time
that

 

12

--------------------------------------------------------------------------------


 

enables the Company to make any payments due hereunder not later than the date
of consummation of the Change of Control.

 

(d)                                 Status of LTIP Units; Plan Matters. This
Award constitutes an incentive compensation award under the Plan. The LTIP Units
are equity interests in the Partnership. The number of shares of Common Stock
reserved for issuance under the Plan underlying outstanding Award LTIP Units
will be determined by the Committee in light of all applicable circumstances,
including calculations made or to be made under Section 3, vesting, capital
account allocations and/or balances under the Partnership Agreement, and the
exchange ratio in effect between Partnership Units and shares of Common Stock.
The Company will have the right, at its option, as set forth in the Partnership
Agreement, to issue shares of Common Stock in exchange for Partnership Units in
accordance with the Partnership Agreement, subject to certain limitations set
forth in the Partnership Agreement, and such shares of Common Stock, if issued,
will be issued under the Plan. The Grantee acknowledges that the Grantee will
have no right to approve or disapprove such determination by the Company.

 

(e)                                  Legend.  The records of the Partnership
evidencing the LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein and in the Partnership Agreement.

 

(f)                                   Compliance With Law.  The Partnership and
the Grantee will make reasonable efforts to comply with all applicable
securities laws. In addition, notwithstanding any provision of this Agreement to
the contrary, no LTIP Units will become Vested LTIP Units at a time that such
vesting would result in a violation of any such law.

 

(g)                                  Grantee Representations; Registration.

 

(i)                                     The Grantee hereby represents and
warrants that (A) he or she understands that he or she is responsible for
consulting his or her own tax advisor with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Grantee is or by reason of this Award may
become subject, to his or her particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides services to the Partnership on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Grantee believes to be necessary and appropriate to make an informed
decision to accept this Award; (D) LTIP Units are subject to substantial risks;
(E) the Grantee has been furnished with, and has reviewed and understands,
information relating to this Award; (F) the Grantee has been afforded the
opportunity to obtain such additional information as he or she deemed necessary
before accepting this Award; and (G) the Grantee has had an

 

13

--------------------------------------------------------------------------------


 

opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 

(ii)                                  The Grantee hereby acknowledges that:
(A) there is no public market for  LTIP Units or Partnership Units into which
Vested LTIP Units may be converted and neither the Partnership nor the Company
has any obligation or intention to create such a market; (B) sales of LTIP Units
and Partnership Units are subject to restrictions under the Securities Act and
applicable state securities laws; (C) because of the restrictions on transfer or
assignment of LTIP Units and Partnership Units set forth in the Partnership
Agreement and in this Agreement, the Grantee may have to bear the economic risk
of his or her ownership of the LTIP Units covered by this Award for an
indefinite period of time; (D) shares of Common Stock issued under the Plan in
exchange for Partnership Units, if any, will be covered by a Registration
Statement on Form S-8 (or a successor form under applicable rules and
regulations of the Securities and Exchange Commission) under the Securities Act,
to the extent that the Grantee is eligible to receive such shares under the Plan
at the time of such issuance and such Registration Statement is then effective
under the Securities Act; and (E) resales of shares of Common Stock issued under
the Plan in exchange for Partnership Units, if any, shall only be made in
compliance with all applicable restrictions (including in certain cases
“blackout periods” forbidding sales of Company securities) set forth in the then
applicable Company employee manual or insider trading policy and in compliance
with the registration requirements of the Securities Act or pursuant to an
applicable exemption therefrom.

 

(h)                                 Section 83(b) Election.  The Grantee hereby
agrees to make an election to include the Award LTIP Units in gross income in
the year in which the Award LTIP Units are issued pursuant to Section 83(b) of
the Code substantially in the form attached as Exhibit C and to supply the
necessary information in accordance with the regulations promulgated thereunder.
The Grantee agrees to file such election (or to permit the Partnership to file
such election on the Grantee’s behalf) within thirty (30) days after the Award
Date with the IRS Service Center where the Grantee files his or her personal
income tax returns, to provide a copy of such election to the Partnership and
the Company, and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the Award LTIP Units are issued
to the Grantee. So long as the Grantee holds any Award LTIP Units, the Grantee
shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of LTIP Units as the Partnership
may deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code applicable to the Partnership or to comply with
requirements of any other appropriate taxing authority.

 

(i)                                     Tax Consequences.  The Grantee
acknowledges that (i) neither the Company nor the Partnership has made any
representations or given any advice with respect to the tax consequences of
acquiring, holding, selling or converting LTIP Units or making any tax election
(including the election pursuant to Section 83(b) of the Code) with respect to
the LTIP Units and (ii) the Grantee is relying upon the advice of his or her own
tax advisor in determining such tax consequences.

 

14

--------------------------------------------------------------------------------


 

(j)                                    Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect.

 

(k)                                 Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of the State of
Delaware, without giving effect to the principles of conflict of laws of such
state.

 

(l)                                     No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere in any
way with the right of the Company or any affiliate to terminate the Grantee’s
employment at any time.

 

(m)                             Notices.  Any notice to be given to the Company
shall be addressed to the Secretary of the Company at 225 West Washington
Street, Indianapolis, Indiana 46204, and any notice to be given to the Grantee
shall be addressed to the Grantee at the Grantee’s address as it appears on the
employment records of the Company, or at such other address as the Company or
the Grantee may hereafter designate in writing to the other.

 

(n)                                 Withholding and Taxes.  No later than the
date as of which an amount first becomes includible in the gross income of the
Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its affiliates, or make arrangements
satisfactory to the Committee regarding the payment of any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount; provided, however, that if any LTIP Units
or Partnership Units are withheld (or returned), the number of LTIP Units or
Partnership Units so withheld (or returned) shall be limited to the number which
have a fair market value on the date of withholding equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income. The obligations of the Company
under this Agreement will be conditional on such payment or arrangements, and
the Company and its affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the Grantee.

 

(o)                                 Headings.  The headings of paragraphs of
this Agreement are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.

 

(p)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document. All counterparts shall be construed
together and constitute the same instrument.

 

15

--------------------------------------------------------------------------------


 

(q)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and any successors
to the Company and the Partnership, on the one hand, and any successors to the
Grantee, on the other hand, by will or the laws of descent and distribution, but
this Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Grantee.

 

(r)                                    Section 409A.  This Agreement shall be
construed, administered and interpreted in accordance with a good faith
interpretation of Section 409A of the Code, to the extent applicable. Any
provision of this Agreement that is inconsistent with applicable provisions of
Section 409A of the Code, or that may result in penalties under Section 409A of
the Code, shall be amended, with the reasonable cooperation of the Grantee and
the Company and the Partnership, to the extent necessary to exempt it from, or
bring it into compliance with, Section 409A of the Code.

 

(s)                                   Delay in Effectiveness of Exchange.  The
Grantee acknowledges that any exchange of Partnership Units for Common Stock or
cash, as selected by the General Partner, may not become effective until six
(6) months from the date the Vested LTIP Units that were converted into
Partnership Units became fully vested.

 

[Remainder of page left intentionally blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the     day of March, 2013.

 

 

SIMON PROPERTY GROUP, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SIMON PROPERTY GROUP, L.P., a Delaware limited partnership

 

 

 

 

By:

Simon Property Group, Inc., a Delaware corporation, its general partner

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PAYOUT MATRIX

 

The Committee will determine the number of Award LTIP Units that become Earned
LTIP Units by determining the extent to which the Absolute TSR Goal and the
Relative TSR Goals have been achieved as set forth in the following payout
matrix.

 

 

 

 

 

Relative TSR (TSR %-ile Rank)(2)

 

Absolute TSR(1)

 

vs. MSCI REIT Index

 

vs. S&P 500 Index

 

Weighted 20%

 

Weighted 60%

 

Weighted 20%

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

Performance

 

Payout %
of Target(3)

 

<=20%

 

0.0

%

Index -1%

 

0.0

%

Index -2%

 

0.0

%

24%

 

33.3

%

= Index

 

33.3

%

= Index

 

33.3

%

27%

 

50.0

%

Index +1%

 

50.0

%

Index +2%

 

100.0

%

30%

 

66.7

%

Index +2%

 

66.7

%

 

 

 

 

33%

 

83.3

%

Index +3%

 

100.0

%

 

 

 

 

>=36%

 

100.0

%

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)         Percentage of total shareholder return over performance period
commencing on the Effective Date, subject to modification in the event of a
Change of Control.

(2)         Percentage of relative performance over performance period
commencing on the Effective Date

(3)         Linear interpolation between payout percentages

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Simon Property Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Eighth Amended and Restated Agreement of Limited
Partnership, dated as of May 8, 2008, of Simon Property Group, L.P. as amended
through this date (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Address of Limited Partner:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                  The name, address and taxpayer identification number of the
undersigned are:

 

Name:                                                                                                  
(the “Taxpayer”)

 

Address:

 

Social Security No./Taxpayer Identification No.:       -      -      

 

2.                   Description of property with respect to which the election
is being made:  Series 2013 LTIP Units (“LTIP Units”) in Simon Property Group,
L.P. (the “Partnership”).

 

3.                   The date on which the LTIP Units were issued is March     ,
2013.  The taxable year to which this election relates is calendar year 2013.

 

4.              Nature of restrictions to which the LTIP Units are subject:

 

(a)                   With limited exceptions, until the LTIP Units vest, the
Taxpayer may not transfer in any manner any portion of the LTIP Units without
the consent of the Partnership.

 

(b)                   The Taxpayer’s LTIP Units are subject to forfeiture until
they vest in accordance with the provisions in the applicable Award Agreement
and Certificate of Designation for the LTIP Units.

 

5.              The fair market value at time of issue (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the LTIP Units with respect to which this election is being made
was $0.25 per LTIP Unit.

 

6.                   The amount paid by the Taxpayer for the LTIP Units was
$0.25 per LTIP Unit.

 

 

7.                   A copy of this statement has been furnished to the
Partnership and Simon Property Group, Inc.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO SERIES 2013 LTIP UNIT AWARD AGREEMENT

 

Award Date:

 

March     , 2013

 

 

 

 

 

Name of Grantee:

 

 

 

 

 

 

 

Number of Award LTIP Units:

 

 

 

 

--------------------------------------------------------------------------------